                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

IN RE: HOWELL                                                         CIVIL ACTION

                                                                         No. 19-10068

                                                                          SECTION I


                               ORDER & REASONS

      Before the Court is an appeal 1 filed by John LaMartina Howell and Elise

LaMartina (collectively, the “appellants”) from a judgment issued by the United

States Bankruptcy Court. The bankruptcy court dismissed the appellants’ complaint

and permanently enjoined them from litigating certain issues in any court except the

bankruptcy court. 2

      This Court’s jurisdiction to review the bankruptcy court’s judgment derives

from 28 U.S.C. § 158(a)(1). “[C]onclusions of law are reviewed de novo, findings of fact

are reviewed for clear error, and mixed questions of fact and law are reviewed de

novo.” In re Nat’l Gypsum Co., 208 F.3d 498, 504 (5th Cir. 2000). Having reviewed the

record in this matter, the bankruptcy court’s amended judgment, the parties’ briefing,

and the applicable law, the Court concludes that the bankruptcy court’s factual




1 R. Doc. No. 1.
2 See R. Doc. No. 3-1, at 246. On June 13, 2018, after a hearing on the two motions to
dismiss filed by the defendant-appellees, the bankruptcy court issued its judgment.
On appeal, this Court remanded the matter to the bankruptcy court to allow the
bankruptcy court to issue an amended order and reasons explaining its dismissal of
the plaintiff-appellants’ complaint. The bankruptcy court issued its amended
judgment on April 11, 2019, and the appellants timely appealed.
findings are “plausible in light of the record read as a whole,” In re Ramba, Inc., 416

F.3d 394, 402 (5th Cir. 2005), and that its application of the law to the facts is correct:

pursuant to both the Rooker-Feldman and Barton doctrines, the appellants’

complaint was rightfully dismissed and the permanent injunction is warranted.

       Accordingly,

       IT IS ORDERED that the bankruptcy court’s opinion is ADOPTED as this

Court’s own opinion, and its decision dismissing the complaint and issuing the

permanent injunction is AFFIRMED.

       New Orleans, Louisiana, May 31, 2019.



                                          _______________________________________
                                                  LANCE M. AFRICK
                                          UNITED STATES DISTRICT JUDGE




                                            2
